DETAILED ACTION
This is the Office action based on the 16718356 application filed December 18, 2019, and in response to applicant’s argument/remark filed on November 20, 2020.  Claims 1-2, 4-6 and 9-20 are currently pending and have been considered below.  Applicant’s cancellation of claims 3 and 7-8 acknowledged.  Claims 16-20 withdrawn from consideration. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-15 in the reply filed on November 20, 2020 is acknowledged.  Claims 16-20 withdrawn from further consideration pursuant to  37 CFR 1.142(b) as being drawn to a nonelected invention.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant states that this application is a continuation of the prior-filed application.  A continuation cannot include new matter.  Applicant is required to change the relationship because this application contains the following matter not disclosed in the prior-filed application:
For example, the disclosure of the prior-filed applications, provisional application Nos. 62/783517, fail to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for the claimed subject matter directed to a concentration of the fluorine-containing gas relative to a concentration of the oxygen-containing gas is in the range of about 0.1 % to about 5%.  Although the specification of 62/783517 discloses “CF4 Percentage in O2: about 0.1% to about 5%” in paragraph 0025, this has a different scope than the feature “a concentration of the fluorine-
   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites “at least one of the fluorine-containing gas and the oxygen-containing gas is introduced via a post-plasma gas injection source located between a first grid plate and a second grid plate of the separation grid” (emphasis added); however, a plasma is not recited previously and the specification does not define the term “post-plasma”.  Therefore, one of ordinary skill in the art would not be clear what is a post-plasma gas injection source.  For the purpose of examining it will be assumed that the post-plasma gas injection source is a gas injection source located between a first grid plate and a second grid plate of the separation grid. 
Claims 2, 4-6 and 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they are directly or indirectly dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 and 9-15 rejected under U.S.C. 103 as being unpatentable over Chang (U.S. PGPub. No. 20100244247), hereinafter “Chang”, in view of Ingle et al. (U.S. PGPub. No. 20140248780), hereinafter “Ingle”.--Claims 1, 2, 4, 6, 9, 10, 11, 13: Chang teaches a method of etching, comprisingforming a via hole in a silicon substrate (Step 230 in Fig. 7; [0012]);smoothening the sidewall of the via hole using a trimming process, the trimming process comprises using a plasma comprising He, Ar, O2, CF based gases, NF3 and SF6 to etch the sidewall (Step 240 in Fig. 7; [0015]);further cleaning any remaining residues by using a wet etching with acid ([0015, 0024]).       Chang is silent about the apparatus used for the trimming process.       Ingle discloses an etching process using a fluorine-containing gas, such as NF3 or 4, and an oxygen-containing gas, such as O2, ([0027-0028]) comprising loading a substrate into a process chamber that is coupled with a first plasma region 315 ([0035], Fig. 3A shown below), the first plasma region 315 is separated from the process chamber by a showerhead ([0037]);flowing the oxygen-containing gas into the first plasma region ([0027]), wherein an inductively coupled plasma source is applied to form a first plasma, wherein the first plasma is flowed into the process chamber ([0035]);flowing the fluorine-containing gas into the process chamber to form a second plasma, wherein the second plasma is mixed with the first plasma to etch the substrate ([0036-0037, 0043])       Ingle further teaches that this apparatus advantageously applies different power levels to the fluorine-containing gas, which has a lower dissociation energy,  and an oxygen-containing gas, which has a lower dissociation energy,  thus improves etching profile ([0038]).      Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the apparatus taught by Ingle for the trimming process in the invention of Chang because Chang is silent about the apparatus used for the trimming process, and Ingle teaches that this apparatus would improve etching profile.
 

    PNG
    media_image1.png
    663
    831
    media_image1.png
    Greyscale
                    Ingle further teaches that the process chamber comprises a face plate 317 having a plurality of through-channels ([0049]) and a shower head 325 having a plurality of holes ([0049-0050], Fig. 3A).  Therefore, the face plate 317 and the shower head 325 may be 
Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered as follows:--Regarding Applicant’s argument that the Yu does not teach the amended feature, this argument is persuasive. Rejection based on Yu withdrawn.--Regarding Applicant’s argument that Chang as modified by Ingle does not teach the amended feature, this argument is not persuasive, as explained above.  Ingle clearly teaches that the oxygen-containing gas is introduced to the first plasma region ([0027, 0050]) , which is located between the face plate 317 and the showerhead 325, both may be considered grids since they comprise a plurality of through holes.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713